Citation Nr: 1200356	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  08-10 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a separate compensable disability evaluation for urinary dysfunction/frequency (phrased as entitlement to service connection for urinary frequency, as secondary to a service-connected disability).  

2.  Entitlement to a separate compensable disability evaluation for nephrosclerosis (phrased as entitlement to service connection for renal dysfunction, as secondary to a service-connected disability).  


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 






INTRODUCTION

The Veteran had active service from February 1977 to August 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee, which included renal dysfunction and urinary frequency in the ratings for his other service-connected disabilities, rather than treating these conditions as independent issues and assigning separate disability evaluations.  These claims were previously remanded by the Board in September 2010 for further evidentiary development.  

Previously, the Veteran was represented in this matter by the American Legion.  In September 2011, however, the undersigned Veterans Law Judge granted the American Legion's motion to withdraw representation.  

In March 2011, the Veteran indicated that he wanted to receive Special Monthly Compensation (SMC) payments.  While the record reflects that the Veteran is already receiving SMC for erectile dysfunction under 38 U.S.C.A. § 1114(k), higher SMC payments are available under codes such as 38 U.S.C.A. § 1114(s).  Therefore, since the Veteran is not presently in receipt of the highest SMC available, he should be contacted and asked to clarify what type of SMC he is actually seeking.  If the Veteran indeed identifies a new claim for benefits, this issue must be adjudicated by the Agency of Original Jurisdiction (AOJ).

The Board also notes that the Veteran has argued on numerous occasions that he claimed his renal dysfunction and urinary frequency as secondary to his service-connected disabilities, and that he never claimed these conditions as separate compensable conditions.  To clarify this matter, the Board notes that the final outcome would be the same, regardless of how the claim is phrased.  As such, the Veteran has not been prejudiced by the RO's choice of wording regarding his claim.  



FINDINGS OF FACT

1.  The Veteran does not suffer from any underlying genitourinary disability manifested by frequent urination.  

2.  While the record does contain a history of abnormal lab result, the Veteran does not suffer from chronically impaired renal function.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a disability manifested by urinary frequency have not been met.  38 U.S.C.A. §§ 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303.  

2.  The criteria for establishing entitlement to service connection for a disability manifested by renal insufficiency have not been met.  38 U.S.C.A. §§ 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

A letter sent to the Veteran in May 2008 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  


Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in August 2008, October 2008 and November 2010, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of the Veteran's private treatment records have also been incorporated into the evidence of record.  Significantly, the Veteran has not identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its September 2010 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) scheduled the appellant for a medical examination and that he attended this examination.  In addition, additional treatment records were obtained and incorporated into the claims file.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers 

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2010); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Urinary Frequency

The Veteran contends that he is entitled to a separate compensable disability evaluation for his urinary frequency.  Specifically, the Veteran contends that he suffers from urinary frequency that is 40 percent disabling and secondary to his service-connected hypertension.  However, as outlined below, the preponderance of the evidence demonstrates that this is merely a symptom of the Veteran's treatment for hypertension and that he does not suffer from any actual genitourinary disability manifested by impaired or frequent urination.  As such, the claim must be denied.  

VA outpatient treatment records confirm that the Veteran has complained of urinary frequency.  According to a May 2008 record, the Veteran was complaining of increased urination.  The Veteran noticed an increase in his urinary frequency since he started taking labetolol.  

The Veteran was afforded a VA examination in August 2008.  According to the examination report, the Veteran developed urinary frequency in December 2006.  The Veteran reported that this condition worsened after starting hydrochlorothiazide (HCTZ).  The examiner diagnosed the Veteran with urinary frequency from diuretic medication.  In an October 2008 addendum, it was noted that the Veteran's urinary frequency was directly caused by the diuretic he took for his blood pressure and that it was not a symptom of renal dysfunction.  The Veteran was afforded an additional VA examination in October 2008.  The examiner diagnosed the Veteran with thiazide induced urinary frequency.  

Private treatment records also reflect that the Veteran suffers from polyuria.  According to an October 2008 record from the Heart Group, the Veteran suffered from polyuria that was likely related to diuretic therapy that was being administered to treat his hypertension and hypertensive heart disease.  

A May 2010 record from the Heart Group notes that the Veteran suffered from polyuria that was likely related to diuretic therapy which was being administered to treat his hypertension.  Also, according to a September 2010 record from this treatment provider, the Veteran suffered from frequency of urination and polyuria, due to hypertensive disease and concomitant medications.  He was noted to be negative for nocturia, however.  

The Veteran was afforded a VA examination in November 2011.  The Veteran reported a history of urinary frequency.  However, it was noted that when the Veteran did not take his diuretic, there was no increased urinary frequency.  The examiner diagnosed the Veteran with urine frequency resulting from a diuretic.  In a December 2011 addendum, it was noted that a prior genitourinary examination revealed a normal prostate, normal testicles, and a normal urinalysis.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for urinary frequency.  Urinary frequency in and of itself is not a disability.  Rather, the evidence of record demonstrates that this is merely a side effect of medications taken by the Veteran to treat his service-connected disabilities.  The Board is not questioning the Veteran's assertions of increased urinary frequency.  However, this symptom alone, without being tied to any actual genitourinary disorder, is not a disability for which compensation can be established.  

As a final matter, the Board notes that the Veteran argued in a statement received by the Board in October 2011 that 38 C.F.R. § 4.115a supported his contention that his urinary frequency was a disability.  The Veteran noted that urinary frequency was rated as 40 percent disabling under the code for an individual that urinated as often as he did.  However, the Veteran is misinterpreting the code.  38 C.F.R. § 4.115a only applies when an actual disability, such as those listed at 38 C.F.R. § 4.115b, is diagnosed.  Once an actual genitourinary disorder is diagnosed, the rater is then to use 38 C.F.R. § 4.115a to determine the proper disability evaluation to be assigned.  The mere fact that the Veteran suffers from urinary frequency is not evidence of a chronic genitourinary disability.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a separate compensable disability evaluation for urinary frequency (also claimed by the Veteran as entitlement to service connection for urinary frequency as secondary to a service-connected disability) must be denied.

Renal Dysfunction

The Veteran also contends that he is entitled to a separate disability evaluation for renal dysfunction.  Specifically, the Veteran has argued that this condition is an independent disability that was caused by his service-connected cardiovascular hypertension.  However, as outlined below, the preponderance of the evidence demonstrates that the Veteran does not in fact suffer from a chronic disability manifested by renal dysfunction.  As such, this claim must also be denied.  

According to a May 2008 VA treatment record, the Veteran was seen frustrated about his "kidney care."  The Veteran reported that he had been told he had "decreased clearance."  The examining physician noted that a review of the Veteran's lab results revealed a creatinine level of 1.4 in the past, but that it was currently at 1.3.  The physician did not feel that these lab results indicated a need for evaluation by a nephrologist.  The Veteran also had no proteinuria.  It was explained to the Veteran that he required no further treatment at this time.  

The Veteran was afforded a VA examination in August 2008.  It was noted that the Veteran was told in 2006 that he had renal insufficiency because of some of the medications he was taking for his hypertension.  The examiner diagnosed the Veteran with borderline chronic renal insufficiency.  

According to an October 2008 private treatment record from the Heart Group, the Veteran suffered from stage II to III chronic kidney disease.  It was noted that the Veteran's kidney disease was felt to be related to hypertensive nephrosclerosis.  Lab results performed several weeks later in October 2008 revealed creatinine levels of 1.9 (which was noted to be high) and a low glomerular filtration rate (GFR).  However, a VA treatment record from October 2008 notes that the physician did not think that the Veteran suffered from significant renal dysfunction at this time.  

The Veteran was also afforded a VA examination in October 2008.  It was noted that an October 2008 record from the Heart Group diagnosed him with chronic renal insufficiency with renal nephrosclerosis.  Following lab testing, the examiner diagnosed the Veteran with essential hypertension with hypertensive nephrosclerosis.  It was noted that the Veteran's hypertension affected the heart and the kidneys.  

The record also contains a May 2010 record from the Heart Group.  According to this record, the Veteran suffered from stage II to III chronic kidney disease that was believed to be related to hypertensive nephrosclerosis.  A September 2010 record from this treatment provider indicates that the Veteran had stage II (mild) chronic kidney disease that was stable and likely due to hypertensive disease.  

The Veteran was most recently afforded an additional VA examination in November 2011.  It was noted that the Veteran had a history of borderline renal insufficiency that was currently not present.  The examiner explained that the Veteran had normal kidney function.  As such, the examiner opined that it was not likely that the Veteran had nephrosclerosis causing renal insufficiency.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for renal insufficiency.  According to the November 2011 VA examiner, the Veteran had normal kidney function and it was less likely than not that the Veteran suffered from nephrosclerosis causing renal insufficiency.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of any actual disorder of the kidneys, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Board recognizes that the Veteran was noted to have high creatinine levels in October 2008 with a low GFR.  However, these findings are merely lab results.  An abnormal test result is not, in and of itself, a disability.  Cf. 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (indicating that abnormal test results are not, in and of themselves, disabilities).  The Board is aware that the Veteran has been diagnosed with renal insufficiency and impaired kidney function in the past based on these results.  However, examination in November 2011 confirmed that the Veteran's kidneys do in fact function properly.  Therefore, despite the interpretation of the Veteran's lab results in the past, the preponderance of the evidence of record demonstrates that the Veteran has not in fact acquired a chronic disability of the kidneys or renal system.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a separate disability evaluation for renal insufficiency (claimed by the Veteran as entitlement to service connection for renal insufficiency as secondary to a service-connected disability) must be denied.  





	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for urinary frequency is denied.  

Service connection for renal insufficiency is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


